DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed on 03/15/2022, with respect to claims 1, 2 and 4-9 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4, 5, 7, 8 and the 35 USC 103 rejection of claims 6 and 9 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps wherein determining at least a magnetic moment of the transmitter and a magnetic moment of the receiver includes: - determining a first matrix of correlated magnetic moments from the first signals, - determining a second matrix of correlated magnetic moments from the second signals,      - determining a third matrix of correlated magnetic moments from the third signals, the magnetic moment of the transmitter being determined from the first matrix of correlated magnetic moments, second correlated magnetic moments and third correlated magnetic moments, and the magnetic moment of the receiver being determined from the first correlated magnetic moment, the second correlated magnetic moment and the third correlated magnetic moment, and wherein the magnetic moment of the transmitter and the magnetic moment of the receiver are determined by minimizing a criterion derived from differences between: - the first matrix of correlated moments and a product of the magnetic moment of the transmitter and the magnetic moment of the receiver, - the second matrix 
Claims 4-9 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2017/0261633 discloses a method and apparatus for active suppression of pipe 
signals in transient electromagnetic measurements.
US PUB 2016/0097656 discloses a decoupled magnetoquasistatic non-line-of-sight position and 
orientation sensing for arbitrary distances.
US PUB 2012/0078558 discloses triaxial induction calibration without prior knowledge of the 
calibration area's ground conductivity.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858